Order, in so far as appealed from, reversed on the law, with ten dollars costs and disbursements, and the motion to dismiss the first cause of action contained in the amended complaint granted, on the ground that it does not state facts sufficient to constitute a cause of action. (Graham v. Buffalo General Laundries Corp., 261 N. Y. 165; Hopkinson v. Lehigh Valley R. R. Co., 249 id. 296; Green v. General Cigar Co., Inc., 238 App. Div. 638; Finsilver v. Still, 240 id. 87.) Lazansky, P. J., Kapper and Hagarty, JJ., concur; Young and Davis, JJ., dissent and vote to affirm.